Citation Nr: 0418730	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease, to include as due to exposure to ionizing radiation 
and as due to exposure to herbicides during service. 

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to a higher initial rating for Raynaud's 
disease, currently evaluated as 20 percent disabling.

4.  Entitlement to a higher initial rating for an oral antral 
fistula, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the RO in 
Boston, Massachusetts, which in pertinent part, denied 
service connection for Parkinson's disease and a left ankle 
disorder and granted service connection for Raynaud's disease 
and assigned a 20 percent disability rating, effective 
September 29, 2000, and granted service connection for an 
oral antral fistula and assigned a noncompensable rating with 
an effective date of September 29, 2000.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159 (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

A review of the record revealed that the RO issued a rating 
decision in the current claim in February 2002.  By the time 
the veteran initiated the appeals process in February 2002, 
the VCAA had been in effect for more than one year, which 
gave the RO ample opportunity to familiarize itself with the 
new law and the duties it imposed.  In spite of this, the 
June 2002 statement of the case (SOC) failed to notify the 
veteran of the provisions of the law, which include a new 
duty to notify and assist the veteran.  In addition to the 
absence of specific notification, there is no evidence in the 
claims file to show that the veteran received any documents 
from VA that can be construed as satisfying the statutory and 
regulatory requirements.  The Board notes that the case 
remained in the RO's possession until November 2002, at which 
time it was certified to the Board.  The complete omission of 
the law on the part of the RO constitutes noncompliance.

In light of the significant changes that occurred as a result 
of the VCAA, the RO will be given another opportunity to 
comply, as adjudication of the claim without prior 
notification of the law would be potentially prejudicial to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
394 (1993).  

Regarding the issues of higher initial evaluations for 
Raynaud's disease and for an oral antral fistula, the 
veteran's last VA examinations were performed in November 
2000.  Current medical opinions are necessary, pursuant to 
38 C.F.R. § 3.159(c) (2003), to determine the nature and 
severity of the veteran's service-connected disabilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, who have 
treated him for the disabilities at 
issue and which have not been 
previously submitted.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The veteran should be provided a VA 
vascular examination by a physician 
with appropriate expertise to determine 
the severity of the veteran's Raynaud's 
disease of the upper and lower 
extremities.  The claims file must be 
made available to and reviewed by the 
examiner, and the examination report 
should reflect that the file was 
reviewed.  The examiner should also 
review the rating criteria for 
Raynaud's disease, found under 
Diagnostic Code 7117, and report 
findings in terms that are consistent 
with the rating criteria.  All 
indicated studies must be performed, to 
include cold pressor testing and upper 
extremity arterial Dopplers.  All 
manifestations of current disability 
due to the Raynaud's disease should be 
described in detail.  The rationale for 
all opinions expressed must be 
provided.

4.  The veteran should be afforded a VA 
dental examination by an oral surgeon 
or other appropriate dental specialist, 
for the purpose of determining the 
current nature and extent of severity 
of his service- connected oral antral 
fistula, and loss of all teeth.  The 
examiner should review the rating 
criteria for an oral antral fistula, 
found under Diagnostic Code 9913, and 
report findings that are consistent 
with the rating criteria.  The claims 
file must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate in the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  All indicated 
tests and studies should be performed.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






